Citation Nr: 0611311	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-28 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had honorable active service from October 1944 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1. An April 2001 rating decision affirmed a previous denial 
of service connection for hearing loss.  That decision was 
not appealed within a year of the veteran being notified of 
the disallowance.

2. Private medical reports added to the record subsequent to 
the April 2001 rating decision, relate to an unestablished 
fact necessary to substantiate the claim.

3. The preponderance of the competent evidence of record is 
against a finding that a hearing loss had its onset in 
service, increased in severity during service or is otherwise 
related to service. 


CONCLUSIONS OF LAW

1. The April 2001 rating decision, which, in pertinent part, 
denied service connection for hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
20.302(a).

2. New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2005).
3. A hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in October 2002, as 
well as by a statement of the case and a supplemental 
statement of the case issued during the course of the appeal. 
The originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf. It specifically noted the elements necessary 
to establish service connection, and essentially made the 
veteran aware that he should submit any evidence he had that 
pertained to his claim. Therefore, the Board finds that he 
was provided with the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained. The record before the Board contains 
service medical records and post-service medical records, 
private and VA medical reports, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the initial adjudication, and he has not 
been prejudiced by the timing or content of the notice.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

Since the Board is granting the application to reopen the 
claim, there is no possibility of any prejudice to the 
appellant under the holding in Kent v. Nicholson, No. 04-181, 
(U. S. Vet. App. Mar. 31, 2006).  In light of the ultimate 
denial of the service connection claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

An October 1951 rating action denied service connection for a 
hearing loss, and a June 1952 Board decision denied service 
connection for bilateral defective hearing by way of 
aggravation.  In that decision, it was found that hearing 
loss pre-existed service as it was noted on the induction 
examination, and did not increase in severity during active 
duty.  The RO denied service connection for hearing loss in 
March 2000 and April 2001 rating decisions.  The veteran did 
not file a notice of disagreement within a year of the latter 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. § 20.302(a) (2005).  
Thereafter, private medical reports dated May and July 2002 
were submitted.  The RO reopened the issue, but disallowed 
the claim in January 2003 for the reason that the evidence 
did not support service connection. 

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  The evidence that is considered to 
determine whether new and material evidence has been 
submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis, i.e more 
than a year following a decision of the AOJ.  38 U.S.C.A. § 
5108; 38 C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

The private physician's May 18, 2002 letter states that it is 
"conceivable" that the veteran's hearing loss was caused by 
an in-service illness.  As the veteran's claim was previously 
denied because there was no evidence of record linking his 
hearing disability to service, and as the letter suggests a 
potential link to service, it is material.  On the basis of 
the May 2002 letter, the Board finds it proper to reopen the 
veteran's claim of entitlement to service connection for the 
hearing disability. 

Accordingly, the veteran's claim of service connection for 
hearing loss is reopened, and the appeal is granted, to that 
extent only.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a).  Having reopened the appellant's claim for 
service connection for his current hearing disability, the 
case must now be considered based on a de novo review of the 
record, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 
Evans, supra.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO reopened the 
claim and considered it on its merits.  The statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally the veteran was given appropriate notice and 
assistance in gathering evidence regarding a de novo claim 
and has provided argument addressing his claim on the merits.  
Accordingly, the Board finds that the veteran would not be 
prejudiced by its review of the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence ... is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). 

In the present case, the veteran clearly has a current 
hearing disability.  The veteran asserts that his hearing 
disability developed when he contracted pneumonia during boot 
camp in January 1945.  He notes that he was in combat, that 
he was assigned to a tank destroyer unit, and that he was 
exposed to explosions and gunfire and the noise exposure may 
have contributed to his current hearing loss.  The veteran's 
service records indicate that he was a supply clerk in the 
Army, serving overseas from April 1945 to July 1946 in the 
European, African and Middle Eastern theaters.  Although he 
was qualified to use an M-1 rifle, combat activity is not 
established from his service records. 

Service medical records show that the veteran had impaired 
hearing at induction, i.e. impaired hearing of the right ear 
and a hearing evaluation of "10/15" in both ears, although 
the type of hearing evaluation is not noted.  The veteran was 
treated for pneumonia in January 1945 and it was noted that 
he was "partially deaf" at that time.  Defective hearing in 
the veteran's left ear was noted in March 1945.  At 
separation, in August 1946, a physical examination noted that 
the veteran had "Deafness, perceptive type severe" in both 
ears and whispered voice results were "0/15" for both ears.  
The ear drums were found to be normal and conversational 
voice test results were noted to be "20/20" in both ears.

According to a VA examination report dated March 2004, after 
service, the veteran worked in the machinery repair field for 
36 years, and was exposed to machine noise, sometimes without 
having hearing protection.  Recent letters from private 
physicians opine that the veteran's hearing loss can be 
attributed to military service.  A May 2002 letter finds it 
"conceivable" that the veteran's January 1945 deafness was 
caused by the respiratory tract infection he had in service 
in January 1945.  Although the same doctor acknowledged in a 
June 2002 letter that he neither  considered the veteran's 
pre-existing hearing loss nor knew the meaning of the 
determination "0/15" in the August 1946 separation 
examination report, he did not change his May 2002 opinion.  
In June 2004, another private doctor found that the veteran's 
hearing loss was caused by infection in service in 1945.  A 
third private doctor found in July 2004 that the veteran's 
hearing was normal at induction but that pneumonia caused 
hearing loss in service.  The Board notes that the third 
doctor reached a similar conclusion in February 2001 as 
reflected in a letter submitted to the RO at that time. 

In March 2004, a VA audiologist concluded that it is not at 
least as likely as not that the veteran's hearing loss 
developed or became worse while he was in the military.  He 
reviewed the veteran's claims file, including service 
personnel and medical records and conducted audiometric 
testing.  The examiner found no evidence of record showing 
permanent aggravation in service of the veteran's pre-
existing hearing loss.  Noting that whispered voice and 
conversation tests used at induction and separation from 
service are not reliable indicators of hearing loss, absent 
other evidence, the examiner found no other evidence to 
indicate the degree and configuration of the veteran's 
hearing loss, or that the veteran was regularly exposed to 
noise levels that can damage hearing.  The examiner noted 
post-service exposure to machine noise for many years as a 
potential cause of the veteran's current level of hearing 
loss.  

Furthermore, the examiner found that the veteran's hearing 
loss does not have the configuration expected from noise 
exposure.  He also stated that temporary hearing loss may 
have been caused by in-service pneumonia, but that such 
hearing loss would be conductive in nature, and found "no 
residual conductive component discovered in today's tests."  
The Board notes that the same VA audiologist noted similar 
findings in a March 2000 letter to the RO.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present 
case, the private opinions neglect to address the veteran's 
pre-existing hearing loss.  One physician indicated that the 
veteran did not have a pre-existing hearing loss and that is 
contrary to the findings from the induction physical 
examination.  One private doctor found it "conceivable" 
that the veteran's hearing loss was caused by illness in 
service, however that opinion is speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  Furthermore, the 
doctor concedes that neither he nor his audiologist is 
familiar with the reference to "0/15" in the August 1946 
separation examination report, terminology long associated 
with hearing impairment screening.  Conversely, the March 
2004 VA audiologist's opinion is based on a thorough review 
and consideration of a complete medical history based on 
medical records and specific clinical tests and findings.  It 
discounts the likelihood that pneumonia or noise exposure 
impacted on his hearing considering the type of hearing 
defect exhibited on audiometric testing.  Accordingly, the 
Board finds the VA examiner's March 2004 opinion to be of the 
greatest probative value on the question of service 
connection. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The official service records do not support the veteran's 
claim of combat, but assuming, without conceding, that the 
veteran was in combat in service, the VA audiologist's 
conclusion that the veteran's hearing loss is not the kind 
associated with noise exposure weighs against a finding that 
the veteran's current hearing disability is related to 
service. 

The Board notes that friends and family submitted letters to 
VA between 1951 and 2004, stating their awareness of the 
veteran's post-service hearing loss.  Lay statements are 
considered to be competent evidence when describing symptoms 
of a disability.  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu, 2 Vet. App. at 494.  In the 
present case, the evidence does not show that any of these 
individuals possess expertise and it is not contended 
otherwise.  Therefore, the Board finds these statements of 
limited probative value.

Accordingly, the preponderance of the evidence weighs against 
the veteran's claim for service connection and it is denied.  
Because the preponderance of the evidence weighs against 
entitlement to service connection, the benefit-of-the-doubt 
doctrine is not applicable in this case.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1991).


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for hearing loss, the appeal is granted to this extent only.

Service connection for hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


